Case 20-10343-LSS Doc 3900 Filed 05/13/21 Page1of2

Honorable Judge Laurie Selber Silverstein c | 1 Ee D
BSA Bankruptcy Case 3+ 75 — 10343
824 Market Street 2021 MAY 13 AM 9:07
Wilmington, DE 19801 S eey
CLEKA .
US BANKRUPTCY COUR
Your Honor, NISTRICT OF DELAWARE

As a survivors of sexual assault (claim #4 by a BSA troop leader, | have decided to write to
the court and share how | survived the sexual assault and facts about the ongoing bankruptcy
case.

| was sexually abused in 1983-84 (15 years old) by a BSA troop leader/public school teacher
who had access to scores of children in the Denver area. The details are to graphic to disclose
here.

In the end, my testimony, along with a half dozens other boys secured a 56 year prison
sentence for the perp., a s<: perversion files).

After the case was over, | thought it was all behind me. Unfortunately, | began to suffer mental
torment of various sorts. Here is just one example: at 15 years old | had often heard that sexual
predators were once victims themselves and would one day sexually abuse children. This belief
invaded my thinking constantly. As a result, anytime | was around kids | would suffer episodes
of anxiety. Whether it be nieces, nephews, or any child | a social settings. | began to avoid
family and friends because | was afraid of myself. Although, | did not feel any tendencies, what |
had heard would replay in mind whenever | saw children. The full manifestation of trauma
surfaced in my early 20s. Mainly depression, anxiety, and OCD. My full testimony is in my claim
along with significant documentation.

| sought counseling at age 48, 33 years after the sexual assault. | disclosed all the sexual abuse
and was diagnosed with PTSD and anxiety disorder. | still refuse to take medication, | just cope
on a daily basis. | have all the court records of the crimes committed against me, transcripts in
courtroom and counseling notes, etc. to substantiate my claim.

| could go on with the details of how | still suffer, but | think this is sufficient.

It seems the case is in grid lock on many levels which may cause your honor to make some
difficult decisions about how the BSA should meaningfully respond to “legitimate claimants”
and how they should fulfill their mission moving forward. BSA must PROVIDE DISCLOSURE OF
ASSESTS AND RELEVANT INFORMATION in order for creditors to make an informed VOTE.
Creditors have absolutely no clue what kinds of discussions BSA are having meetings with local
councils, sponsoring organizations and insurance companies. Information that should be readily
available to creditors is kept hidden. And the BSA wonder why they have spent over
100,000,000 in costs thus far. They keep stone walling our legal teams.

 
Case 20-10343-LSS Doc 3900 Filed 05/13/21 Page 2 of 2

It feels as if the BSA has done more harm than good in its history. The BSA only entered into
Bankruptcy to avoid further litigation. Although within their rights as an organization, it was a
strategy to protect their resources. This strategy, | trust, will backfire as they are in bankruptcy
to avoid accountability for their neglect to protect innocent children.

Reading some of the cases of those abused while in BSA is heart breaking (including perversion
files). Re 0 my attorney) was correct in saying that the sexual abuse problem in
BSA was deeper and more wide spread in the BSA than the public was ever made aware of. |
would have to agree, as | read the letters pouring into the court.

When | heard that the BSA were going to compensate abuse survivors for their suffering, |
assumed they were serious. | looked for an immediate consolidation of Local Councils reducing
them by at least half. Troops would be dissolved and reformed on a much smaller scale.
Properties, investments and resources would be sold/pooled for the fund, and then finally,
insurance companies would pay out coverage for the years that children were sexually
assaulted... This would easily total into the tens of billions.

NONE of this has happened. To the contrary, the BSA wants to sell off some paintings and a few
old buildings to compensate survivors. Insurance companies, like Hartford, quibble with BSA
attorneys and agree to figures in the single percentile of what these claims are worth. Money
represents power and influence. Both of which the BSA has a tremendous amount of. Both of
which the BSA needs to surrender willingly or, | hope, at the direction of this court.

The BSA is adding “INSULT TO INJURY” with their current proposal of reorganization. Nothing
significant has been done by the BSA. Substantial injury calls for substantial compensation.
Compensation for those who still suffer from the abuse and have lost a significant part of their
lives and souls. Sexual assault survivors deserve more than a low ball check, and an “I’m sorry”
from the BSA. This feels like the BSA is demanding impunity from the court.

Please, don’t permit this organization, the BSA, to move forward w/o putting substantial
resources on the table that belong there to pay for the ten of thousands of broken and
destroyed lives that they failed to protect. | will never agree (vote on) to a resolution until we
have real transparency (access to disclosure) and true justice (compensation) is on the table.

Sincerely

 

 
